Citation Nr: 0948420	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-32 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a left shoulder condition, effective February 17, 2005. 

2.  Entitlement to an initial rating in excess of 20 percent 
for a right shoulder condition, effective February 17, 2005.

3.  Entitlement to an effective date earlier then February 
17, 2005, for the grant of service connection for both the 
left and right shoulder disabilities. 

4.  Entitlement to an effective date earlier then January 1, 
1986 for the grant of total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).

(The issue of whether a September 1980 decision of the Board 
of Veterans' Appeals erred in not adjudicating a separate 
shoulder disability secondary to his service-connected post 
operative status, cervical spine fusion, C3-4 with lordotic 
reversal and radiculopathy and brachial plexus syndrome and 
should be revised or reversed on the grounds of clear and 
unmistakable error is addressed in a separate Board 
decision.)

ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from both a December 2003 and an August 
2007 rating decisions by the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

By way of history, an August 2002 Board decision found no 
clear and unmistakable error in a September 1980 Board 
decision that denied entitlement to TDIU.  However, the 
August 2002 Board decision found clear and unmistakable error 
in the January 1989 Board decision that denied entitlement to 
TDIU.  A separate August 2002 Board decision remanded the 
issue of an effective date earlier then July 22, 1991, for 
the grant of TDIU because it was inextricably intertwined 
with the finding of CUE in the January 1989 Board decision.  
In December 2003 the RO granted the Veteran an earlier 
effective date of January 1, 1986, for the grant of TDIU.  
The Veteran then filed a Substantive Appeal on that issue. 

In August 2007 the RO granted service connection with initial 
20 percent disability ratings for both the left and right 
shoulders, effective February 17, 2005.  The Veteran then 
filed a Substantive Appeal on the initial rating and the 
effective date of the grant of service connection. 

In a March 2007 statement the Veteran said that he had 
current head injuries related to his military service.  In a 
January 2008 statement the Veteran discussed that his seizure 
disorder was related to his service-connected disabilities.  
Therefore, the Board refers the issue of entitlement to 
service connection for head injuries and for a seizure 
disorder to the RO for further development. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran's left and right shoulder disabilities are 
manifested by dislocation of the clavicle or scapula with 
loose movement; there is no evidence of impairment of the 
humerus or ankylosis of the scapulohumeral articulation.

3.  Disability of both the left and right shoulders does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards.

4.  Since a formal application for service connection for the 
left and right shoulder was not received prior to February 
17, 2005, the records of earlier treatment cannot constitute 
an informal claim.  

5.  A formal claim of service connection for the left and 
right shoulder disabilities is not shown to have been 
presented prior to February 17, 2005.  

6.  The Veteran filed his claim for TDIU on December 14, 
1984. 

7.  Beginning November 1, 1984, the Veteran's service-
connected disabilities are shown to have precluded the 
Veteran from performing substantially gainful employment 
consistent with his educational and occupational background.  




CONCLUSIONS OF LAW

1.  Assignment of an evaluation in excess of 20 percent for 
his left shoulder disability is not warranted on a scheduler 
or extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.71a, Diagnostic Code 5203 (2009).

2.  Assignment of an evaluation in excess of 20 percent for 
his right shoulder is not warranted on a scheduler or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.71a, Diagnostic Code 5203 (2009).

3.  An effective date earlier than February 17, 2005, the 
date of receipt of the Veteran's original claim of service 
connection for his left and right shoulder disabilities, is 
not assignable for the grant of service connection by 
operation of law.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.400 (2009).  

4.  Beginning on November 1, 1984, the criteria for the 
assignment of a total rating based on individual 
unemployability due to service-connected disabilities is met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
June 2005 and December 2005 correspondences.  These letters 
detailed the elements of a service connection claim, a higher 
initial rating claim, a claim for TDIU, described the 
evidence and information necessary to substantiate the 
claims, and set forth the respective responsibilities of VA 
and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran of the disability rating and effective dates in June 
2005, December 2005,  March 2006, and August 2007 
correspondences. 

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examination in July 2007.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Finally, the Veteran was 
advised of his right to a hearing before the RO and/or before 
the Board, but he waived that right.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  

II. Analysis

Service-connected Left and Right Shoulders 

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  Ratings are based as 
far as practicable upon the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civilian occupations.  In the exceptional case 
where the available scheduler evaluations are inadequate, VA 
may approve an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
service-connected disability or disabilities.  The case must 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards, in order to merit referral for an extraschedular 
evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a) and 
(b), 4.1.  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The August 2007 RO rating decision granted the Veteran 
service connection and separate 20 percent disability ratings 
for his left and right shoulder conditions secondary to his 
service-connected disability of post operative status, 
cervical spine fusion, C3-4 with lordotic reversal and 
radiculopathy and brachial plexus syndrome. The Veteran was 
granted his separate 20 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5203.  The Board notes 
that the Veteran is receiving the maximum scheduler rating 
under Diagnostic Code 5203.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203 provides 
ratings for other impairment of the clavicle or scapula.  
Malunion of the clavicle or scapula is rated as 10 percent 
for the major shoulder and 10 percent for the minor shoulder.  
Nonunion of the clavicle or scapula without loose movement is 
rated as 10 percent for the major shoulder and 10 percent for 
the minor shoulder; nonunion of the clavicle or scapula with 
loose movement is rated as 20 percent for the major shoulder 
and 20 percent for the minor shoulder.  Dislocation of the 
clavicle or scapula with loose movement is rated as 20 
percent for the major shoulder and 20 percent for the minor 
shoulder.  Diagnostic Code 5203 provides an alternative 
rating based on impairment of function of the contiguous 
joint.  38 C.F.R. § 4.71a. 

In July 2007 the Veteran had a VA contracted examination.  It 
was noted that in 1971 he was treated with steroid injections 
and had an operation in 1984 on a ruptured rotator cuff on 
his right side and an operation on his left side in 1985.  He 
also had a cuff repair on his right side in 1984 and on his 
left side in 1985. He reported that he was unable to do any 
lifting else dislocation occurred, he was unable to put his 
arms above 90 degrees actively with pain and combined 
movements were painful.  He could not wash his back and had 
difficulty brushing his teeth and hair.  

The Veteran's range of motion for his right shoulder for 
antepulsion was 105 degrees actively and 130 degrees 
passively, abduction was 30 degrees actively and 100 degrees 
passively, and retropulsion was 25 degrees actively and 45 
degrees passively.  His left shoulder's range of motion for 
antepulsion was 120 degrees actively and 120 degrees 
passively, abduction was 40 degrees actively and 110 degrees 
passively, and retropulsion was 20 degrees actively and 50 
degrees passively.  MRI studies of the right shoulder showed 
a good rotator cuff, bursitis, bicep tendon inflammatory 
signs, and sequel of surgery around the glenoid process 
(metallic bodies).  The MRI of the left shoulder showed 
degenerative sub acrominal space and sign of tendonitis in 
the supra supinatus.  

These manifestations support the current 20 percent rating 
under Diagnostic Code 5203.  The Board has considered whether 
any other Diagnostic Codes used in rating shoulder disorders 
would be applicable for rating the Veteran's condition.  A 
careful review of the claims file revealed that the Veteran 
does not have symptomatology required for a higher rating 
under any other Diagnostic Code.  Specifically, the objective 
evidence of record does not contain findings of any of the 
following: ankylosis of the scapulohumeral articulation (to 
support a rating under Diagnostic Code 5200); limitation of 
motion of the arm midway between the side and shoulder level 
or limitation of motion of the arm to 25 degrees from the 
side (to support a rating under Diagnostic Code 5201); and 
impairment of the humerus (to support a rating under 
Diagnostic Code 5202).  38 C.F.R. § 4.71a.  As such, ratings 
under these Diagnostic Codes are not for application.  After 
careful review of all the medical evidence in the Veteran's 
claims file, the Board finds that the Veteran is receiving 
the maximum scheduler rating for his left and right shoulder 
disabilities.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected 
disorder.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual pt. 
III, subpart iv, ch. 6, sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  Thun v. Peake, 
No. 05-2066 (U.S. Vet. App. April 23, 2008)

If the scheduler evaluation does not contemplate the 
claimant's level of disability and symptomatology, and it is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step: a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Thun, supra.

The Board finds that under the first prong of the test set 
forth in Thun v. Peake, supra, referral for an extraschedular 
evaluation is not appropriate.  The rating criteria at 
Diagnostic Code 5203 address the Veteran's shoulder 
manifestations, and it has not been found that in this case 
the Rating Schedule is inadequate for evaluation of the left 
and right shoulder disabilities.

The Board further notes that even if the threshold test was 
met, and one agreed for the sake of argument that the Rating 
Schedule did not contemplate the manifestations of the 
Veteran's left and right shoulder disabilities, the evidence 
of record does not establish such an exceptional or unusual 
disability picture as to warrant referral for assignment of 
an extraschedular evaluation.  The Board notes that the 
Veteran is already receiving a TDIU for his service-connected 
disability of post operative status, cervical spine fusion, 
C3-4 with lordotic reversal and radiculopathy and brachial 
plexus syndrome.  Therefore, he is already being awarded 
compensation for his unemployment due to his service-
connected disabilities and an extraschedular rating is not 
applicable. 

In short, there is no basis upon which a referral for 
extraschedular evaluation for the left and right shoulder 
disabilities is warranted.


II. Earlier Effective Dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002).  

The pertinent implementing regulation provides that for 
direct service connection the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year of 
separation.  Otherwise, the effective date is the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (emphasis 
added).  

Service-connected left and right shoulder disabilities

In August 2007 the RO granted service connection for both the 
left and right shoulder disabilities with an effective date 
of February 17, 2005, the date the Veteran filed his formal 
claim.  Throughout the pendency of the appeal the Veteran has 
asserted that he should be granted back to different dates 
for service connection for his left and right shoulder 
disabilities.  The Board notes that the Veteran also asserted 
that the September 1980 committed clear and unmistakable 
error by not granting a separate disability rating for his 
shoulder disabilities.  However, as noted on the title page 
the issue of clear and unmistakable error is addressed in a 
separate Board decision.  

After a careful review of the Veteran's claims file the Board 
finds that the preponderance of the evidence is against an 
effective date earlier then February 17, 2005, for the grant 
of service connection for left and right shoulder 
disabilities.  The Board finds that there is no evidence that 
the Veteran filed a formal claim prior to February 17, 2005. 

The Board notes that any communication or action indicating 
an intention to apply for one or more benefits under the laws 
administered by VA from a claimant, his or her duly appointed 
representative, a Member of Congress, or some person acting 
as next friend of the claimant who is not sui juris, may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155; Kessel v. 
West, 13 Vet. App. 9 (1999).   In addition, upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If the formal claim is received within one year 
from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.  

On the Veteran's August 2007 Notice of Disagreement he 
asserted that his claim for service connection for the left 
and right shoulder disabilities began in 1971.  The Board 
notes that the Veteran filed a claim for service connection 
in April 1971; however, on that claim application instead of 
listing the specific claims sought he wrote "See attached 
copies of Medical Reports from Chief Bureau Medicine & 
Surgery of Naval Hospital Bethesda, Maryland and report from 
Naval Hospital at Great Lakes, Illinois."  The Veteran was 
then administered a VA examination in June 1971 and his 
shoulders and upper extremities were found to be unrestricted 
and symptom free.  The RO then issued the July 1971 rating 
decision that granted the Veteran service connection for 
residuals of fracture dislocation C-4 healed mild limitation 
of motion of the cervical spine.  Therefore, the Board finds 
that there was no formal or informal claim for a shoulder 
disability at that time.  In addition, there was no shoulder 
disability found at that time and therefore, there could be 
no claim.  Congress specifically limits entitlement to 
service-connected disease or injury where such cases have 
resulted in a disability and in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran also specifically mentions that after a review of 
the January 1975 VA examination the RO should have granted 
service connection for left and right shoulder disabilities.  
At the January 1975 VA examination for his service-connected 
disability of residual fracture dislocation of C4 with 
radiculopathy he reported that his arms dislocated at the 
shoulders when he lifted or bought his arms about shoulder 
height.  He also reported shoulder pain along with his arms 
and hand.  As a result of this examination the May 1975 RO 
rating decision granted him extended convalescence and the 
July 1975 RO rating decision took into consideration any 
disability, including radiculopathy in rating his service-
connected disability of post operative status, cervical spine 
fusion, C3-4 with lordotic reversal and radiculopathy and 
brachial plexus syndrome, then stated as residuals of 
fracture dislocation C4 with radiculopathy.  In addition, the 
July 1975 RO rating decision stated that the Veteran had full 
range of motion of his shoulders.  The Board notes that a VA 
medical examination report will be accepted as an informal 
claim for benefits once a formal claim for pension or 
compensation has been allowed, or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable to a degree.  38 
C.F.R. § 3.157(b).  The date of outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital, will be accepted as the date of receipt of 
the claim.  However, the formal claim needs to be received 
within one year from the date it was sent to the claimant and 
then it will be considered filed as of the date of receipt of 
the informal claim.  38 C.F.R. § 3.155.  There is no evidence 
in the Veteran's claims file that he filed a formal claim 
within a year of the January 1975 VA examination.  Therefore, 
the Veteran can not be granted service connection back to 
that examination. 

The Veteran has asserted that his April 1980 Substantive 
Appeal for his service-connected disability of post operative 
status, cervical spine fusion, C3-4 with lordotic reversal 
and radiculopathy and brachial plexus syndrome was a formal 
claim for a separate disability rating for his shoulders.  In 
that Substantive Appeal he stated that his shoulders 
dislocated as he described the other symptoms of his service-
connected disability.  The Board finds that the April 1980 
Substantive Appeal was not a formal claim because he didn't 
specifically mention that he was seeking service connection 
for a separate disability.  Before VA can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit sought and 
expressing some intent to seek it.  Rodriguez; Brannon v. 
West, 12 Vet. App. 32 (1998).  The Board finds that the April 
1980 Substantive Appeal failed to identify a separate 
disability for compensation and that the Veteran failed to 
express any intent to seek service connection for a separate 
shoulder disability. 

The Veteran also asserts that service connection for a 
separate shoulder disability should have been granted based 
on his March 1984 right Bankart procedure.  His hospital 
summary from that procedure noted that his right arm popped 
out of place and that he was able to relocate it himself.  In 
addition, he had recurrent episodes of his shoulder popping 
out, by merely lifting his arms above his head.  However, the 
Board finds that this procedure was taken into consideration 
when granting the Veteran a temporary 100 percent disability 
rating for convalescence for his service-connected disability 
of post operative status, cervical spine fusion, C3-4 with 
lordotic reversal and radiculopathy and brachial plexus 
syndrome.  If based on the March 1984 Bankart procedure the 
Veteran was granted a separate disability rating for his 
shoulders and temporary convalescence for his service-
connected disability of the cervical spine it would 
constitute pyramiding.  Pyramiding is the evaluation of the 
same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14.  Also, Esteban v. Brown, citing 
Brady v. Brown: "38 U.S.C.A. sec. 1155 implicitly contains 
the concept that 'the rating schedule may not be employed as 
a vehicle for compensating a claimant twice or more for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity' 
and would constitute pyramiding."  Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 203 
(1993)

In addition, the Board finds that the hospital summary failed 
to meet the requirements, as noted above, for a formal claim 
nor can this document be treated as an informal claim because 
there is no evidence that he followed a formal claim for 
separate ratings for his shoulder disabilities.  In addition, 
this procedure was only on his right shoulder and not his 
left shoulder and therefore, it would have not been a claim 
for service connection for his left shoulder. 

The Veteran asserts that service connection should be granted 
back to 1998 because that is when the Board referred the 
issue to the RO for further development.  In the introduction 
of a September 1998 Board decision it was noted that "it 
appeared that he [the Veteran] was requesting service 
connection for additional disabilities."  It was noted that 
these were included in the list of "medical problems that 
were recorded while in the U.S. Navy." The Board then 
referred the issue of bilateral shoulder disability to the RO 
to develop for appellate review.  The RO did not adjudicate 
the disability; however, the Board finds that this was not a 
formal claim for service connection since it was based on 
treatment records already in the Board's custody.  As 
treatment records, none of these documents can be considered 
to be a communication or action as addressed by the 
provisions of 38 C.F.R. § 3.155.  
   
The Board finds that the February 2005 letter submitted on 
behalf of the Veteran meets the requirements of a formal 
claim.  It stated that there was a failure to rate a claimed 
condition of shoulder instability that was set forth in his 
April 1980 Substantive Appeal and medically validated in a 
December 1984 Hospital Discharge.  This document was a 
written document that identified the benefit sought, separate 
disability rating, and expressed intent to seek it.  
Rodriguez; Brannon v. West, 12 Vet. App. 32 (1998). 

Therefore, the Board finds that the February 2005 letter was 
the first time the Veteran filed a claim or formal 
application for compensation for his left and right shoulder.  
Accordingly, the claim for an effective date for the grant of 
service connection for left and right shoulder disabilities 
earlier than February 17, 2005 must be denied by operation of 
law.  

TDIU

The Veteran asserts that he is entitled to an effective date 
earlier then January 1, 1986, for his TDIU.  The Board notes 
that the effective date for TDIU is governed by the effective 
date provisions for increased ratings of 38 C.F.R. § 
3.400(o).  See Hurd v. West , 13 Vet. App. 449 (2000) (Court 
applied 38 U.S.C.A. § 5110(b)(2), which applies to increased 
rating claims, to a TDIU claim).  The applicable effective 
date statute and regulations provide that the proper 
effective date for TDIU is the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The August 2002 Board decision found clear and unmistakable 
error in the January 1989 Board decision that denied 
entitlement to TDIU.  A separate August 2002 Board decision 
remanded the issue of an effective date earlier the July 22, 
1991, for the grant of TDIU because it was inextricably 
intertwined with the finding of CUE in the January 1989 Board 
decision.  In December 2003 the RO granted the Veteran an 
earlier effective date of January 1, 1986, for the grant of 
TDIU.  The December 2003 rating decision granted the Veteran 
his TDIU effective as of January 1, 1986, since he was in 
receipt of 100 percent rating based on convalescence under 
Paragraph 30 until that date.  

By way of history the Board notes that beginning on May 1, 
1965, the Veteran was granted a 60 percent disability rating 
for his service-connected disability of post operative 
status, cervical spine fusion, C3-4 with lordotic reversal 
and radiculopathy and brachial plexus syndrome.  From March 
21, 1984 until October 31, 1984, he was granted a temporary 
100 percent disability rating for convalescence under 
38 C.F.R. § 4.30.  He was then granted a 60 percent 
disability rating from November 1, 1984 to December 9, 1984.  
From December 10, 1984 to December 31, 1985, he was granted a 
100 percent disability rating under 38 C.F.R. § 4.30.  Since 
January 1, 1986 the Veteran has been rated at 60 percent 
disabling and beginning January 1, 1986 the Veteran has been 
entitled to TDIU.  

The Board notes that under Paragraph 30 a total disability 
rating will be assigned, effective from the date of a 
hospital admission and continuing for a period of 1, 2, or 3 
months from the first day of the month following such 
hospital discharge, if the hospital treatment of a service-
connected disability resulted in: (1) surgery necessitating 
at least one month of convalescence; (2) surgery with respect 
to postoperative residuals such as incompletely healed 
surgical wounds, stumps and recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more. 38 C.F.R. 
§ 4.30(a).

In addition, total disability ratings based on individual 
unemployability may be assigned where the scheduler rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities, provided that one of those 
disabilities is ratable 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  

The Veteran has met the percentage rating criteria for TDIU 
under 38 C.F.R. §§ 3.340, 3.341, 4.16.  However, before a 
TDIU may be granted, there must also be a determination that 
the Veteran's service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age or 
non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  The question in a TDIU case is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment and not whether the Veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993). 

On December 14, 1984, the Veteran filed a claim for extended 
convalescence from May 31, 1984 to present and continuing 
until released from care.  He also requested consideration 
for "additional special benefits for being totally disabled 
for employment based on his service-connected disabilities 
and related conditions."  In February 1985 he submitted an 
Application for Increased Compensation Based on 
Unemployability.  The December 2003 rating decision stated 
that the February 1985 was the date of claim; however, the 
Board finds that the December 1984 statement is a formal 
claim for TDIU.  The Board notes that the earliest effective 
date, besides the date of claim, is one year prior to the 
date of claim if it is factually ascertainable that an 
increase in disability had occurred and therefore, only the 
evidence for the one year prior to December 14, 1984, needs 
to be examined.  
The Board finds that in the one year prior to the December 
14, 1984, the Veteran was receiving 100 percent disability 
rating for convalescence from March 21, 1984 until October 
31, 1984, and from December 10, 1984 to December 31, 1985.  A 
November 1984 letter from the VA Medical Center in Syracuse, 
New York, gave the dates that he was treated for his chronic 
shoulder condition.  It stated that he was seen in the 
emergency room on September 20, 1984; in physical therapy on 
September 25, 1984; in the orthopedic clinic on October 29, 
1984; neurosurgery clinic on October 30, 1984; and in the 
cast clinic on November 14, 1984.  In addition, a December 
1984 VA treatment note stated that the Veteran was currently 
not working.  

After a review of the evidence and granting the Veteran the 
benefit of the doubt the Board finds that there was limited 
time in between his periods of convalescences under 38 C.F.R. 
§ 4.30, Paragraph 30 and therefore, the Board finds that he 
could not work because of his service-connected disability.  
Beginning on November 1, 1984, the Veteran was precluded from 
performing substantially gainful employment consistent with 
her educational and occupational background because of her 
service-connected disabilities.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2).  The Board also finds that the 
Veteran is not entitled to a date prior to his convalescence 
in March 1984 because there is no medical evidence that he 
was precluded from working because of his service-connected 
disabilities. 

In sum, the Board finds that the Veteran's service-connected 
disabilities were sufficient to produce unemployability, 
without regard to advancing age or non-service-connected 
disability since November 1, 1984, for the grant of 
entitlement of TDIU. 








ORDER

An initial rating in excess of 20 percent for a left shoulder 
condition is denied. 

An initial rating in excess of 20 percent for a right 
shoulder condition is denied. 

An effective date earlier then February 17, 2005, for the 
grant of service connection for both the left and right 
shoulder disabilities is denied.  

An effective date of November 1, 1984, for the grant of total 
disability rating based on individual unemployability due to 
a service-connected disability is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


